DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 97/46460 to Sievers et al.
Regarding claim 15, Sievers et al. discloses a ventilatable valve bag comprising a wall material comprising one inner layer (1), permeable to gas and impermeable to a fill material (page 3, lines 3-6), and further comprising an outermost layer (2, 2’) exposed to an environment of the bag; a first closure side and a second closure side (page 5), wherein the first closure side is formed by closing the bag (Fig. 3) and the second closure side is arranged facing away from the first closure side (as evidenced by the second closure side not seen in Fig. 3); and intermediate space formed between a part of the inner layer delimiting a bag material of the bag and the outermost layer (Figs.1 and 2); venting channels (4, Fig. 1; 4 and 5, Fig. 2) arranged on the first closure side (Fig. 3) or the second closure side between the inner layer and the outermost layer (page 5) of a wall material region, wherein the venting channels open at a wall material rim section (7) of the wall material and is configured to ventilate the intermediate space 
Regarding claim 16, Sievers et al. discloses the first closure side and the second closure side is embodied by folding by folding the wall material (Fig. 3; page 5).
Regarding claim 17, Sievers et al. discloses the first closure side is a cross bottom (Fig. 3).
Regarding claim 18, Sievers et al. discloses the outer lateral flap (6) is a part of a cross bottom that forms the first closure side (Fig. 3).
Regarding claim 19, Sievers et al. discloses the outer lateral flap (6) comprises the wall material rim section (7) and the wall material section adjoins the environment to the degree the cover sheet (8) is not required by the independent claim of Sievers et al.
Regarding claim 20, Sievers et al. discloses a central longitudinal axis of the venting channels extending substantially parallel to a narrow edge of the firs closure side (Fig. 3).
Regarding claim 22, Sievers et al. discloses the inner layer and the outermost layer are both formed of paper (page 4), which meets the recitation “wherein the at least one inner layer ad the outermost layer are formed of the same material.”
Regarding claim 25, Sievers et al. discloses part of the inner layer delimiting the bag interior of the bag is porous (page 3, lines 3-5), which meets the recitation “comprises venting openings”.
Regarding claim 26, the portions of the inner layer (1) and the outermost layer (2) formed between the channels (4; 4 and 5) in Sievers et al. meets the recitation “spacer elements that define the intermediate space by spacing apart the outermost layer and the part of the at least one inner layer delimiting a bag interior of the ventilatable valve bag.”
Regarding claim 27, the edges of the portions formed between the channels (4; Figs. 1 and 2) in the porous inner layer (1) of Sievers et al. meets the recitation “the spacer elements are formed by rims of the venting openings.”

Regarding claim 29, Sievers et al. discloses a cover sheet (8) arranged on the first closure side, wherein the clover sheet covers the wall material rim section and forms partially the venting channel (Fig. 3)
Regarding claim 30, Sievers et al. discloses a cover element (11) arranged between the first closure side and the cover sheet (8), wherein the cover element (11) extends from the wall material rim section (7) to a rim of the cover sheet (Fig. 3).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 97/46460 to Sievers et al. and European Document No. 2 186 742 to Kösters.
Sievers et al. discloses the claimed invention, as discussed above, except for the inner layer and the outermost layer being formed primarily of a polyolefin; in particular, polyethylene. Kösters teaches that it is known in the art to use polyethylene for an inner layer (8) and polyethylene for an outermost layer (12) of an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene for the inner and outer layers of the Sievers et al. bag, as in Kösters, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to claims 15-20 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734